UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                             No. 10-1436


JAMES E. HUFF,

                 Plaintiff – Appellant,

          v.

UNITED STATES DEPARTMENT OF THE ARMY,

                 Defendant – Appellee.



Appeal from the United States District Court for the District of
Maryland, at Baltimore.    Benson Everett Legg, District Judge.
(1:05-cv-00805-BEL)


Submitted:   July 27, 2010                 Decided:   August 4, 2010


Before TRAXLER, Chief Judge, and WILKINSON and KEENAN, Circuit
Judges.


Affirmed by unpublished per curiam opinion.


James E. Huff, Appellant Pro Se. Alex Gordon, Assistant United
States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

            James    E.     Huff    appeals    the    district    court’s    order

denying his “motion to resume complaint,” which the district

court construed as a motion to reopen, and for the appointment

of counsel.        On appeal, we confine our review to the issues

raised in the Appellant’s brief.               See 4th Cir. R. 34(b).        While

Huff’s informal brief asserts various errors in the district

court’s order dismissing his civil action, which was issued in

September   2007,     it    does    not    challenge    the     district    court’s

disposition of the motion that is the subject of this appeal.

Thus, we hold Huff has forfeited appellate review of that order.

Accordingly,    we    affirm       the    district    court’s    judgment.       We

dispense    with     oral    argument       because    the    facts   and    legal

contentions are adequately presented in the materials before the

court and argument would not aid the decisional process.



                                                                           AFFIRMED




                                           2